Case 2:19-mc-00083-CAS-E Document 25-5 Filed 09/16/19 Page 1 of 3 Page ID #:226




                   EXHIBIT 
Case 2:19-mc-00083-CAS-E Document 25-5 Filed 09/16/19 Page 2 of 3 Page ID #:227


  From:            Maxwell Pritt
  To:              "p00r_trad3r@yahoo.com"
  Subject:         RE: Joseph VaughnPerling notice of no service of process
  Date:            Wednesday, July 17, 2019 9:34:00 AM
  Attachments:     Dkt. 10.pdf
                   Dkt. 11.pdf
                   2018-02-25 - Joeseph VaughnPerling FINAL.PDF


  Dear Mr. VaughnPerling:

  I represent Ira Kleiman, as the personal representative of the Estate of David Kleiman, and W&K Info
  Defense Research, LLC (together, “Plaintiffs”) in the federal lawsuit titled Kleiman v. Craig Wright,
  No. 9:18-cv-80176 (S.D. Fla.).

  I received your email below dated July 9, 2019, with attachments, in which you assert that Plaintiffs’
  subpoena “has not yet been served” on you. The U.S. District Court for the Central District of
  California, however, held that our subpoena was valid and was properly served on you. See the
  attached order in the PDF titled “Dkt. 11.” The Court also ordered you to comply with the subpoena
  and produce the requested documents by July 22, 2019. If you fail to respond as ordered by the
  Court, the Court has authorized Plaintiffs to initiate contempt proceedings against you. While it’s
  clear from the documents you attached to your email below that you have the subpoena we served
  in your possession, I have attached a copy of the subpoena to this email. As you can see from the
  subpoena, it seeks documents and information that we believe may be in your possession, custody
  or control.

  Please let me know if you agree to accept service by email. If so, we will issue a new subpoena for
  documents and testimony to you with new times for you to comply, and we will agree to dismiss the
  litigation commenced against you in In re Subpoena to Joseph Vaughn Perling, No. 2:19-mc-00083
  (C.D. Cal.), and not seek contempt sanctions.

  Please let me know no later than 5:00 p.m. pacific this Friday, July 19, if you agree to accept service
  by email.

  Thank you.

  Sincerely,
  Max



  From: p00r_trad3r@yahoo.com [mailto:p00r_trad3r@yahoo.com]
  Sent: Tuesday, July 9, 2019 4:15 PM
  To: arivero@riveromestre.com; jmestre@riveromestre.com; arolnick@riveromestre.com;
  zmarkoe@riveromestre.com; amcgovern@riverimestre.com; Maxwell Pritt; Luan Tran;
  vfreedman@bsfllc.com
  Subject: Joseph VaughnPerling notice of no service of process
Case 2:19-mc-00083-CAS-E Document 25-5 Filed 09/16/19 Page 3 of 3 Page ID #:228


  No subpoena has yet been served on Joseph VaughnPerling in regards the Kleiman
  v Wright case.

  Please find attached/enclosed copies of declarations to this effect.

  Declaration was timely filed via certified mail with the

  United States District Court at 2:37pm 07/05/2019

  Central District of California

  Clerk of Courts – Filing

  350 W 1st Street Suite 4311

  Los Angeles, CA 90012-4565



  USPS 70190140000011665964, Delivered, Left with Individual 07/05/2019 2:37pm LOS ANGELES CA 90012




  Cc:

  MAXWELL V. PRITT (SBN 253155) mpritt@bsfllp.com

  K. LUAN TRAN (SBN 193808) ltran@bsfllp.com

  ANDRES RIVERO Florida Bar No. 613819 arivero@riveromestre.com

  ALAN H. ROLNICK Florida Bar No. 715085 arolnick@riveromestre.com

  AMANDA MCGOVERN Florida Bar No. 964263 zmarkoe@riveromestre.com,
  amcgovern@riveromestre.com

  JORGE MESTRE Florida Bar No. 88145 jmestre@riveromestre.com



  Copies also sent to the parties above vie electronic mail.
